[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 23, 2009
                             No. 09-11635                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 08-01628-CV-4-VEH


MARVIN ANTHONY HUDSON,

                                                           Plaintiff-Appellant,

                                  versus

JOSEPH D. HUBBARD, District Attorney
of Calhoun County, Alabama,
MALCOLM B. STREET, JR., Circuit Judge,
individual and official capacity,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (December 23, 2009)

Before EDMONDSON, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

      Marvin Hudson, a state prisoner proceeding pro se, appeals the district

court’s application of Younger abstention to his motion to enjoin a pending state

criminal proceeding and the district court’s sua sponte dismissal of his 42 U.S.C. §

1983 civil rights complaint. Seeing no reversible error, we affirm.

      Hudson was arrested on charges for distribution of cocaine and resisting

arrest in 2007. He moved to quash the warrants and to obtain copies of the

supporting affidavits, and later moved for a writ of mandamus compelling their

production. In response, the district attorney decided to nolle prosequi Hudson’s

charges, after which the state trial judge dismissed the mandamus petition. Thirty-

two days later, the DA obtained a new indictment and reinstituted the charges.

Hudson thereafter filed a Section 1983 civil rights claim in the Middle District of

Alabama, alleging bad faith prosecution. He sought a stay of the criminal

proceedings during the pendency of his Section 1983 claim, a permanent

injunction against the DA (Hubbard) who brought the action, and declaratory

judgment on the constitutionality of the warrant procedures in his case.

      The magistrate judge reviewed Hudson’s claims for frivolity, and

recommended that the district judge abstain from issuing the injunctions and

dismiss the Section 1983 suit sua sponte. The district judge agreed, concluding



                                          2
that Younger v. Harris, 401 U.S. 37 (1971), precluded an injunction against the

state trial. To the extent that Hudson sought dismissal of the charges against him,

the district judge considered this effort a complaint on the fact or duration of his

imprisonment. The district judge determined that such a complaint is cognizable

only in 28 U.S.C. § 2254 habeas corpus proceedings, and not in Section 1983 suits.

The court dismissed Hudson’s complaint sua sponte, pursuant to the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A. This appeal followed.

      We review a district court’s refusal to enjoin a state criminal proceeding for

abuse of discretion. Wexler v. Lepore, 385 F.3d 1336, 1338 (11th Cir. 2004) (per

curiam). We review de novo a decision to dismiss a claim under 28 U.S.C. §

1915A. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      Federal courts should not enjoin pending state court criminal proceedings

absent special circumstances. Younger, 401 U.S. at 53–54; Green v. Jefferson

County Comm’n, 563 F.3d 1243, 1250 (11th Cir. 2009). “Our Federalism”

requires that federal courts apply this abstention doctrine if the challenged

proceeding is a “state judicial proceeding . . . implicat[ing] important state interests

[and] there [is] an adequate opportunity in the state proceedings to raise

constitutional challenges.” Middlesex County Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423, 432 (1982) (emphasis omitted). While state proceedings are



                                            3
accorded a presumption of propriety, federal courts are not entirely barred from

enjoining proceedings. See Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1263

(11th Cir. 2004). The Supreme Court created exceptions to Younger abstention

when “(1) there is evidence of state proceedings motivated by bad faith, (2)

irreparable injury would occur, or (3) there is no adequate alternative state forum

where the constitutional issues can be raised.” Id. at 1363 n.6 (citing Younger, 401
U.S. at 53–54).

       Hudson’s claim is for “bad faith”: he fails to meet either of the other

exceptions. While he broadly claims that the district attorney and state trial judge

acted in bad faith, Younger requires more. He must make a “substantial

allegation” showing actual bad faith. See Younger, 401 U.S. at 48 (noting that bad

faith prosecutions are brought with no intention of securing a conviction or with an

intention to harass). Hudson makes no allegation that the district attorney or judge

acted with the kind of impropriety envisioned by the first Younger exception.1 The

district court properly declined to enjoin the state trial.

       Hudson also argues that the district court erred when it sua sponte dismissed

his claim under the PLRA. 28 U.S.C. § 1915A(b)(1) (“On review, the court shall .


       1
         Hudson’s arguments on the reinstituted proceedings are similarly unavailing. A decision
to nolle prosequi a case in Alabama is not a final disposition of the matter. See Williams v.
State, 494 So. 2d 819, 823–24 (Ala. Crim. App. 1986). The district court properly abstained
from enjoining the state proceedings on this ground.

                                               4
. . dismiss the complaint . . . if [it] fails to state a claim upon which relief may be

granted.”). Here, the magistrate judge treated Hudson’s Section 1983 claim as a

challenge to the “fact or duration of his confinement.” The district court adopted

the magistrate judge’s recommendation that the claim be dismissed, as “habeas

corpus is the exclusive remedy for a state prisoner who challenges the fact or

duration of his confinement.” Bradley v. Pryor, 305 F.3d 1287, 1289 (11th Cir.

2002) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973)).

       The application to Hudson of the federal habeas statute -- here, 28 U.S.C. §

2254 -- is incorrect. Section 2254 habeas corpus relief challenges the fact or

duration of a state criminal conviction: it is a postconviction remedy. See 28

U.S.C. § 2254(a) (“[A] court shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court . .

. .”) (emphasis added). Here, Hudson is challenging a pendant state criminal

proceeding; so, his petition is governed by § 2241. See Medberry v. Crosby, 351
F.3d 1049, 1062 (11th Cir. 2003) (noting that all habeas petitions are governed by

§ 2241, and that § 2254's provisions do not apply to pretrial detention). To that

end, the district court erred in accepting the magistrate judge’s recommendation

that Hudson’s claims can only proceed on a § 2254 petition.2


       2
       Hudson’s potential reliance on Heck v. Humphrey, 512 U.S. 477 (1994), and progeny
would be misplaced, as those cases examine the interrelationship between Section 1983 claims

                                              5
       But this error is not reversible, because we may “affirm the district court’s

judgment on any ground that appears in the record, whether or not that ground was

relied upon or even considered below.” Harris v. United Auto. Ins. Group, Inc.,

579 F.3d 1227, 1232 (11th Cir. 2009) (citation and alterations omitted). No

construction of Hudson’s allegations or his complaint yield a cognizable claim

under Section 1983. His complaint fails to allege involvement in wrongdoing by

the named defendants, precluding a potential claim for false arrest or

imprisonment. See Wallace, 549 U.S. at 389–90. Here, the named defendants

caused or allowed Hudson to remain in prison “pursuant to [legal] process,” for

which a false arrest or imprisonment claim does not lie. Id. Hudson has similarly

failed to allege facts (state prosecution has not ended in his favor) supporting a

claim for malicious prosecution or for an improper warrant procedure in Calhoun

County. His claims must be dismissed.

       For the reasons set forth above, the judgment of the district court is

AFFIRMED.




and Section 2254 petitions. Section 2241 habeas petitions to stay state criminal proceedings are
governed by the same abstention principles set out above. See Wallace v. Kato, 549 U.S. 384,
393–94 (2007) (“If a plaintiff files a false arrest claim before he has been convicted (or files any
other claim related to rulings that will likely be made in a pending or anticipated criminal trial),
it is within the power [that is, the discretion] of the district court, and in accord with common
practice, to stay the civil action until the criminal case or the likelihood of a criminal case is
ended.”).

                                                  6